Citation Nr: 1727426	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-25 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1. Entitlement to payment or reimbursement for the cost of private medical expenses incurred at the Capital Regional Medical Center on March 22, 2012.

2. Entitlement to payment or reimbursement for the cost of private medical expenses incurred at the Capital Regional Medical Center on May 17, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issue by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida; and an October 2015 rating decision issued by the VA Regional Office (RO) in St. Petersburg, Florida.  

The medical reimbursement issues previously came before the Board in July 2013, at which time they were remanded for a hearing before a Veterans Law Judge, per the Veteran's request.  In a June 2017 statement, the Veteran's present representative stated that the Veteran no longer wishes to participate in a hearing, and requested that the matters be adjudicated by the Board.  As such, the Board finds the Veteran's hearing request to be withdrawn and the matters ripe for adjudication.


FINDINGS OF FACT

1. The Veteran incurred private medical expenses at the Capital Regional Medical Center in March 22, 2012, and May 17, 2012, for the treatment of constipation.  On both occasions he presented as stable, underwent manual disimpactment, and was discharged the same day.

2. At the time of the Veteran's emergency treatment, he was service connected for ischemic heart disease, diabetes mellitus, type II, and a scar, status post-open heart surgery.; he is not in receipt of total disability and does not participate in a rehabilitation program under Chapter 31.

3. The private medical treatment administered on March 22, 2012, and May 17, 2012, was not previously authorized by VA.

4. The private medical treatment administered on March 22, 2012, and May 17, 2012, was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  

5. The Veteran's symptoms on March 22, 2012, and May 17, 2012, were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at the West Marion Community Hospital on March 22, 2012, have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.121, 17.161, 17.1000-17.1008 (2016).

2. The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at the West Marion Community Hospital on May 17, 2012, have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.121, 17.161, 17.1000-17.1008 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. 

The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error. 

The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R Part 17 contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2016).  

In this case, the Board finds that the notification provisions of Chapter 17 have been satisfied, as have been the duties to assist and notify under the VCAA (assuming it is applicable).  All relevant evidence necessary for the equitable disposition of the appeal has been obtained and that additional efforts to notify or assist the Veteran in the development of this case are not required.  Furthermore, in June and August 2012 letters, he was specifically advised of the criteria that must be met in order for VA to reimburse nonauthorized medical expenses incurred at a private facility.  Such letter also included an attachment advising him of the provisions of the VCAA, to include his and VA's respective responsibilities in obtaining the evidence and information necessary to substantiate his claim.  

The Board finds that the contents of the notice fully complied with the requirements of Chapter 17.  Furthermore, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VA notice.  Therefore, to decide the appeal would not be prejudicial to the claimant and the duty to notify and assist has been met. 


Medical Expense Reimbursement

On March 22, 2012, the Veteran presented for treatment of constipation at the Capital Regional Medical Center in Tallahassee, Florida.  He underwent a successful disimpaction in the emergency department and was discharged the same day.  Upon discharge he was reported to be asymptomatic and self-reported feeling "much better."

On May 17, 2012, the Veteran again presented at the Capital Regional Medical Center for emergency treatment of abdominal pain and constipation, which he reported started that day and was not improving; he described the severity as moderate upon presentation.  He underwent a successful manual disimpaction and was released the same day in stable condition.  

The VAMC in Gainesville denied reimbursement for the Veteran's medical payment claims for both emergency visits.  In Particular, the VAMC determined that the private treatment was not emergent care, and a VA facility was available for treatment of the Veteran's complaints.  The Veteran, however, requests payment of these unauthorized medical expenses.  

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703 (a) (West 2014); 38 C.F.R. § 17.54 (2016); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care - 38 U.S.C.A. §§ 1725 and 1728.

At the outset, the Board finds that the services rendered in March and May 2012, were not authorized in advance by VA. 

The Veteran reports that he contacted a VA telephone emergency nurse on March 22, 2012, and was instructed to go to the nearest emergency room.  The Board recognizes that the Veteran, as a lay person, is competent to report circumstances of which he has first-hand knowledge.  38 C.F.R. § 3.159(a)(2) (2016).  However, when assessing credibility of lay evidence, the Board must consider factors including facial plausibility, internal consistency, consistency with other evidence, self-interest or bias, erroneous recollection, and time of creation of evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran's claims file includes all VAMC records associated with his various treatments.  While the records include multiple reports of contact early in the month of March, as well as the day after his emergency room visit, there is no indication in the record that the Veteran ever attempted to contact VA regarding this treatment.  Further, the Board notes that the Veteran's reports of that day's events are internally inconsistent.  In an April 2012 statement he reported that the VA emergency center in Tallahassee was closed, whereas in his June 2012 statement he reported being instructed by a VA emergency nurse to report to the nearest emergency room.  Ultimately, the Board finds that it cannot rely solely on the Veteran's statement that he was instructed by VA to visit a non-VA emergency room as evidence this occurred.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010)

In fact, in the emergency room visit on May 17, 2012, the Veteran's VA treatment records indicate that he did call a VA nurse on May 17 and reported nausea and sweats with moderate constipation, his last bowel movement being one day prior.  He reported a temperature of 97.8, blood pressure of 137/89 and a pulse of 86, he denied abdominal pain but admitted to fullness with discomfort in the abdomen.  The nurse advised him that an appointment would be scheduled at a VA facility for the next day, but the Veteran declined stating that he would go to an emergency room for evaluation instead.  Based on this, the Board may conclude that the Veteran sought treatment from a VA facility and was offered a timely appointment, which he declined.  There is no evidence that the nurse counseled him to seek emergency treatment, but rather that the Veteran opted for that treatment in lieu of the VA scheduled appointment.  As such, the Board finds that authorization for treatment was not given in advance by VA in the emergency room, and the analysis must then turn to the two avenues for obtaining reimbursement for unauthorized treatment.  

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation, may be paid on the basis of a claim timely filed, under the following circumstances:
* Care or services not previously authorized were rendered to a Veteran in need of such care or services:  
­ For an adjudicated service-connected disability; 
­ For nonservice-connected disorders associated with and held to be aggravating an adjudicated service-connected disability; 
­ For any disability of a Veteran who has a total disability permanent in nature, resulting from a service-connected disability; or, 
­ For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C.A. § 31 (West 2014) and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48 (j) (2016); 
* Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and, 
* VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  
38 C.F.R. § 17.120 (2016).  All three of these statutory requirements must be met before payment may be authorized under 38 U.S.C.A. § 1728.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  
  
At the time of the Veteran's emergency treatment, he was service connected at 30 percent disabling for ischemic heart disease; 10 percent disabling for diabetes mellitus, type II; and non-compensable for a scar, status post coronary artery bypass graft.  His combined evaluation at that time was 40 percent disabling.  He was not service connected for a bowel disability, to include constipation, and there is no indication that his constipation aggravated his service-connected disabilities.  He was not, and continues to not be in receipt of individual unemployability due to service-connected disabilities, and he is not a participant in a rehabilitation program under Chapter 31.  Further, as will be discussed in more detail below, the Board finds that the services rendered to the Veteran in March and May 2012 were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  Therefore, the Veteran is unable to meet the criteria for reimbursement under 38 U.S.C.A. § 1728, as the Veteran has not satisfied all of the three requirements.  The Board will next consider whether the criteria for reimbursement under 38 U.S.C.A. § 1725 are met.

The Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency services for nonservice-connected disorders in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-1003 (2016).  38 U.S.C.A. § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177.

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1000-1008 (2016).  To be eligible for payment or reimbursement for emergency services for non-service connected disorders in non-VA facilities, the veteran has to satisfy all of the following conditions:
* The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 
* The claim for payment or reimbursement for the initial evaluation and treatment is for a disorder of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 
* A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson;
* The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);
* At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;
* The veteran is financially liable to the provider of emergency treatment for that treatment;
* The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health- plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); and
* The veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for emergency treatment provided.
38 C.F.R. § 17.1002 (2016). 
Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

The Board notes that the Veterans' Mental Health and Other Care Improvements Act of 2008, makes various changes to Veteran's mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory, as opposed to discretionary, the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-24 (2008).  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer, or such time as a Department facility or other Federal facility accepts such transfer if: (i) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (ii) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. Id.; 38 U.S.C.A. § 1725.

Despite the liberalized interpretation of 38 U.S.C.A. § 1725, the Board finds that reimbursement is not appropriate in this case because, concerning the third requirement, the Veteran's private medical expenses were not for emergency treatment.  Specifically, the Veteran's symptoms in March and May 2012, were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The records from the Capital Regional Medical Center indicate that on March 22, 2012, the Veteran reported constipation, with gradual onset roughly 4 days prior.  The Veteran reported the pain as moderate when seen in the emergency room, later increasing the level to severe.  He reported nausea, but no loss of appetite, vomiting or diarrhea.  On physical examination he was alert and oriented with no acute distress.  Blood pressure, heart rate, temperature, respiration and oxygen saturation were all normal.  A successful disimpaction was conducted in the emergency room and the Veteran reported feeling much better.  He was discharged as asymptomatic and advised to drink plenty of fluids and follow up with his primary care physician the following day.  He was also counseled to take over-the-counter stool softeners.  On this instance, the Veteran's illness was clearly not hazardous to life or health.  The Veteran was stable upon arrival at the emergency room, and discharged the same day in good and stable condition.  Further, the Veteran's own actions that day support the conclusion that the situation was non-emergent, as he reported symptoms for at least four days prior to seeking treatment.  The Veteran also admits that he sought treatment at a local emergency room because he found it uncomfortable to drive to a VA facility, choosing instead to go to a private facility closer to his home.  He also reported waiting for his wife to return from work to drive him to the emergency room rather than taking an ambulance.  Had the situation been a true emergency, he could have arranged for an ambulance to take him to the facility where treatment was available.  

Likewise, on May 17, 2012, the Veteran presented at the Capital Regional Medical Center with "moderate" constipation and abdominal pain.  Moderate nausea was reported but no vomiting or diarrhea.  No additional abdominal pain was reported.  He reported having a history of constipation.  All systems were otherwise normal.  He underwent a successful manual disimpaction and discharged he same day.  He was advised to drink plenty of fluids and follow up with his primary care physician.  Again, the Board finds that the Veteran was stable upon arrival and discharged the same day in good and stable condition.  In this situation, he was actually afforded a timely appointment at a VA facility the next day, but declined that treatment in favor of a nearer facility.  Again, he did not use an ambulance to transport him to the facility.  Ultimately, the Board concludes that the evidence does not support a finding that the Veteran's constipation was hazardous to life or health.  Further, in his phone call to VA prior to seeking emergency room treatment, and upon arrival at the private facility, the Veteran presented in an otherwise stable state and described his illness as "moderate."  Given his prior treatment in March, and his contemporary description of his symptoms, there is no indication that the Veteran, as a prudent layperson, would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

Because the Board finds that the third requirement for reimbursement has not been met, it is not necessary to address the remaining requirements, as the Veteran must meet all requirements for medical expenses to be reimbursed.  In light of the foregoing, the Board concludes that the criteria for entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Capital Regional Medical Center on March 22, 2012, and May 17, 2012, are not met.  

The Board has considered the Veteran's arguments, but the Board notes that, in the absence of authorizing statutory or regulatory authority, the Board may not award payment or reimbursement of the private medical expenses at issue.  Zimick v. West, 11 Vet. App. 45, 50 (1998), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute").  The benefit sought by the Veteran is not authorized under the circumstances of his claim, and the claim must be denied.


ORDER

Entitlement to payment or reimbursement of the cost of private medical expenses incurred at the Capital Regional Medical Center on March 22, 2012, is denied.  

Entitlement to payment or reimbursement of the cost of private medical expenses incurred at the Capital Regional Medical Center on May 17, 2012, is denied.  





______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


